--------------------------------------------------------------------------------

Exhibit 10.1
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
EMAGINE THE VAPE STORE, LLC
 
A Delaware Limited Liability Company
 
THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) is effective as of
the 24th day of November, 2014 (the  “Effective Date”), by the Persons executing
and delivering this Agreement as Members and Manager.
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
Section 1.01  Definitions.
 
A.           The following terms used in the Agreement shall have the following
meanings:
 
Act shall mean the Delaware Limited Liability Company Act, Sections 18-101
through 18-1109 (or any corresponding provision or provisions of any succeeding
law), as amended from time to time.
 
Adjusted Capital Account Deficit shall mean with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(i)           Credit to such Capital Account any amount which such Member is
obligated to restore pursuant to Treasury Regulations §1.704-2(g)(1) and
1.704-2(i)(5); and
 
(ii)           Debit to such Capital Account the items described in Treasury
Regulations §1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
Affiliate of another Person means: (a) any entity or individual that directly or
indirectly controls or holds the power to vote 10% or more of the outstanding
voting securities of the Person in question; (b) any Person 10% or more of whose
voting securities are directly or indirectly owned, controlled or held with
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person; (d)
any officer, director or partner of such other Person; and (e) if such other
Person is an officer, director or partner, any company for which such Person
acts in any such capacity.
 
Capital Account as of any given date shall mean the Capital Contribution to the
Company by a Member as adjusted up to such date pursuant to Article VI.
 

 

 

 

 
Capital Contribution shall mean any contribution to the capital of the Company
in cash or property by a Member whenever made.
 
Certificate of Formation shall mean the Certificate of Formation of the Company,
filed in the office of the Secretary of State of Delaware, as amended from time
to time.
 
Code shall mean the Internal Revenue Code of 1986, as amended, or corresponding
provisions of subsequent superseding federal revenue laws.
 
Company shall refer to the Delaware limited liability company formed pursuant to
this Agreement.
 
Company Minimum Gain shall have the meaning set forth in Treasury Regulations
§§1.704-2(b)(2) and 1.704-2(d) for “partnership minimum gain”.
 
Dispose, Disposing or Disposition  shall mean a sale, assignment, transfer,
gift, exchange, mortgage, pledge, granting of a security interest or other
disposition or encumbrance, or the acts thereof.
 
Economic Interest shall mean a Member’s or Economic Interest Owner’s share of
the Company’s Net Profits, Net Losses and distributions of the Company’s assets
pursuant to this Agreement and the Act but shall not include any right to
participate in the management or affairs of the Company, including the right to
vote on, consent to or otherwise participate in any decision of the Members.
 
Economic Interest Owner shall mean the owner of an Economic Interest who is not
a Member.
 
Fiscal Year shall mean the period terminating on December 31 of each year during
the term hereof or on such earlier date in any year in which the Company shall
be dissolved as provided herein.
 
Interest shall mean a Member’s Economic Interest in the Company and the Member’s
right to vote, receive reports and conduct investigation of the Company’s
business and affairs as provided in this Agreement and the Act.
 
Manager shall mean the Person designated in Section 5.02 to manage and control
the business of the Company. References to a Manager in the singular or as him,
her, it, itself, or other like references shall also, where the context so
requires, be deemed to include the plural or the masculine or feminine
reference, as the case may be.
 
Member shall mean each of the Persons whose offer for Membership Units has been
accepted by the Company and has been admitted as a Member and each Person who
may hereafter become a Member.
 

2

 

 

 
Member Nonrecourse Debt shall have the meaning set forth in Treasury Regulations
§1.704-2(b)(4)(ii) for “partner nonrecourse debt”.
 
Member Nonrecourse Debt Minimum Gain shall mean an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations §1.704-2(i)(3).
 
Member Nonrecourse Deductions shall have the meaning set forth in Treasury
Regulations §§1.704-2(i)(1) and 1.704-2(i)(2) for “partner nonrecourse
deductions”.
 
Membership Interest shall mean the ownership interest of a Member in the
Company, including the right to any and all benefits to which such Member may be
entitled in accordance with this Agreement, and the obligations as provided in
this Agreement and the Act.
 
Membership Units shall mean one or more units owned by a Member out of the
1,000,000 presently authorized Membership Units.  Each Membership Unit
represents a percentage ownership in the Company and all the rights and
obligations of a Member, computed by dividing the number of Membership Units
owned by a Member by the total number of issued and outstanding Membership
Units.
 
Net Cash from Operations for the Company shall mean the excess of cash receipts
over cash disbursements, including the payment of Company debt and establishment
of Reserves as determined by the Manager, provided that: (i) cash receipts shall
not include: (a) contributions to capital; (b) loan proceeds or other funds used
to pay for the repayment of existing debt and the acquisition of capital assets
or to maintain working capital; (c) insurance proceeds (other than from business
interruption or rent loss insurance) received on account of loss or damage to
the Property and proceeds received on account of any condemnation or taking of
all or any part of the Company’s Property to the extent used or designated for
use to repair, replace or restore the Property; and (d) funds from Reserve
accounts applied for the purpose of the Reserve but excluding those deemed
surplus by the Manager; and (ii) cash disbursements shall not include payments
out of or charged against Reserve accounts.
 
Net Profits and Net Losses shall mean the income, gain, loss, deductions and
credits of the Company in the aggregate or separately stated, as appropriate, as
of the close of each Fiscal Year on the Company’s tax return filed for federal
income tax purposes.
 
Nonrecourse Deductions shall have the meaning set forth in Treasury Regulations
§1.704-2(b)(1).
 
Person shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person,
where the context so permits.
 
Prime Rate shall mean the rate of interest known as the “prime rate” as
published from time to time by the Wall Street Journal under the heading “Money
Rates”, or any similar rate published by any successor, adjusted on a daily
basis, calculated on the basis of the number of days in the particular year with
12 months, each of which has the number of days designated on the calendar
applicable to the year in question.
 

3

 

 

 
Reserves shall mean funds set aside or amounts allocated to reserves which shall
be maintained in amounts deemed reasonably sufficient by the Manager for working
capital, risks inherent in the operation of the Property and to pay taxes,
insurance, debt service or other costs or expenses incident to the ownership or
operation of the Company’s business.
 
Sharing Ratio shall mean the percentage that each Member’s number of Membership
Units bears to all outstanding Membership Units.
 
Treasury Regulations shall include proposed, temporary and final regulations
promulgated under the Code.
 
Unrecovered Capital shall mean, with respect to a Member, the amount, determined
for each day of a particular Fiscal Year, of its Capital Contributions which
have not been repaid.
 
Vape Stores shall mean a retail shop which sells e-cigarettes, vapors, and
additional paraphernalia related to such products.
 
B.           The following additional terms are defined in the following
Sections of the Agreement:
 
Defined Term
 
Section
     
Accepting Offeree
9.02(b)
Agreement
page 1, Section 1
Confidential Information
4.05(a)
Effective Date
page 1, Section 1
Firm
11.10
Firm Offer
9.02(a)
Indemnified Person
5.05(a)
Member Loan
6.02(ii)
Offer Notice
9.02(a)
Offer Period
9.02(a)
Offer Price
9.02(a)
Offered Interest
9.02(a)
Offeree
9.02(a)
Proceeding
5.05(a)
Purchase Offer
9.02(a)
Purchaser
9.02(a)
Regulatory Allocations
7.02(h)
Seller
9.02(a)
Tax Matters Partner
7.07

 

4

 

 

 
Section 1.02  Construction.  Whenever the context requires, the gender of all
words used in this Agreement will include the masculine, feminine and
neuter.  Wherever the singular number is used in this Agreement, and when
required by the context, the same shall include the plural and vice
versa.  Unless otherwise specified, all references to Articles and Sections
refer to articles and sections of this Agreement, and all references to Exhibits
are to Exhibits attached hereto, each of which is made a part hereof for all
purposes.  The captions contained herein are solely for the convenience of the
parties and will not constitute a part of the substance, intent or terms of this
Agreement, nor will such captions be considered in the construction of this
Agreement.  To the extent not otherwise provided in this Agreement, the rights,
duties and relations of the Members and Manager will be controlled by the laws
of the State of Delaware, including the Act.
 
ARTICLE II
FORMATION OF COMPANY
 
Section 2.01  Formation.  The Company has been organized as a Delaware limited
liability company, and the Certificate of Formation has been filed with the
Delaware Secretary of State.
 
Section 2.02  Name.  The name of the Company is Emagine the Vape Stores, LLC.
 
Section 2.03  Term. The Company shall continue in perpetuity unless earlier
terminated in accordance with the terms of this Agreement.
 
Section 2.04  Agreement.  This Agreement supersedes all previous and existing
agreements with respect to the Company, all of which have been terminated and
are of no further force and effect.
 
Section 2.05  No Partnership.  The Company has been formed under the Act, and
except as provided in Section 7.06(a), the Members do not intend to form a
partnership under the statutory or common law of any jurisdiction.  The Members
do not intend to be partners one to the other, or partners as to any third
party.  To the extent any Member, by word or action, represents to any Person
that any other Member is a partner or that the Company is a partnership, the
Member making such wrongful representation shall be liable to any other Member
who incurs any personal liability by reason of such wrongful representation.
 
ARTICLE III
BUSINESS OF COMPANY
 
Section 3.01  Purpose.  The Company has been organized to acquire, develop,
operate and manage Vape Stores, or to be engaged in any other businesses and
investments as may be permitted by the laws of the State of Delaware with the
consent of the Members.
 

5

 

 

 
ARTICLE IV
RIGHTS AND OBLIGATIONS OF MEMBERS
 
Section 4.01  Limitations.  Each Member’s liability shall be limited as set
forth in this Agreement, the Act and other applicable law.  In view of the fact
the Company is managed by a Manager and except for the actions described in
Section 5.03, no Member (except to the extent that the Member is a Manager) may
participate in or interfere with the management of the business and affairs of
the Company.
 
Section 4.02  Members.  The Company has one class of Members which are all
listed on attached Exhibit A.  No Member has received its Membership Interest by
reason of services contributed to the Company.
 
Section 4.03  Certificates.  The Company will not issue certificates evidencing
the ownership of a Membership Interest, nor will it maintain a register of
certificates.
 
Section 4.04  Meetings of Members.  Any Member may give notice of a meeting of
Members on not less than three business days’ notice. Such meeting may be held
in person, by telephone or other electronic means as the Member receiving notice
shall elect within one business day after receipt of notice.
 
Section 4.05  Duties of Members.
 
(a)           The Members may have access to information which the Company
considers confidential and proprietary (“Confidential Information”), including,
without limitation, financial and operating information, methods of operation,
trade secrets, business data, business contacts and other information with
respect to its operations.  Each Member agrees to maintain in full confidence
and not use (except for Company purposes) or disclose to any Person any of the
Confidential Information.  A Member may use or disclose the Confidential
Information provided (i) the Company shall have given its prior written consent,
(ii) a Member can prove any such Confidential Information was disclosed to it on
a non-confidential basis from a source other than the Company (provided such
source is not subject to any prohibition to disclosing such information) or
(iii) disclosure of any Confidential Information is required as a consequence of
legal proceedings (as, for example, by oral questions or written interrogatories
pursuant to a court action).
 
(b)           Except as expressly provided in this Agreement, no Member has any
duty or obligation (including fiduciary duties) to the Company or any other
Member solely by reason of acting in its capacity as a Member, except to refrain
from any act or omission that constitutes a bad faith violation of the implied
contractual covenant of good faith and fair dealing.  Without limiting the
generality of the foregoing, except as expressly provided in this Agreement, a
Member (i) may have interests which compete with those of the Company and other
Members and may make decisions in its own interests, (ii) is not subject to the
duties of care, good faith and fair dealing, and (iii) under no circumstances
will be considered a fiduciary with respect to any aspect of the business and
affairs of the Company or the other Members.  To the maximum extent permitted
under applicable law, the provisions of this Section 4.05(c) replace, eliminate
and otherwise supplant those duties (including fiduciary duties) that Members
may otherwise have under applicable law, including common law.
 

6

 

 

 
Section 4.06  Cooperation.  Each Member will promptly and in good faith provide
to the Company upon request information necessary for the Company to comply with
applicable law, as, for example, Patriot Act and tax disclosures.
 
ARTICLE V
RIGHTS AND OBLIGATIONS OF THE MANAGER
 
Section 5.01  Management.  The business and affairs of the Company will be
managed by the Manager. The Manager will have the sole and exclusive right to
conduct, supervise and manage the business and affairs of the
Company.  Accordingly, except in those specific instances where actions require
the approval of all of the Members, the joinder or consent of any Member other
than the Manager shall not be required for the Manager to take any action for
the Company.  The Manager will have all the rights, power and authority given it
under the Act and other applicable law as well as under this Agreement.
 
Section 5.02  The  Manager.
 
(a)           Vaporin, Inc. is the Manager of the Company under the Act, and by
executing and delivering this Agreement, it agrees to perform the duties of the
Manager.  Vaporin, Inc. shall also develop, operate and manage each Vape Store
owned by the Company.
 
(b)           The Manager may appoint officers of the Company who shall exercise
such powers and duties as may have been expressly delegated to them in writing
and who shall serve and continue in such offices for the term of the Company,
unless sooner removed by the Manager.
 
Section 5.03  Limitations on Authority of Manager.  Notwithstanding the grant of
authority to the Manager under this Article V, the Manager may not authorize the
Company to take any of following actions without the approval of all of the
Members:
 
(i)          Causing or permitting the Company to extend credit to or to make
any loans or become a surety, guarantor, endorser or accommodation endorser for
any Person;
 
(ii)         Distributing any cash or property of the Company, other than as
provided in this Agreement, or reinvest the Company’s Net Profits;
 
(iii)        Selling, exchanging, assigning, conveying, leasing and/or
transferring all or substantially all of the Company’s assets;
 
(iv)        Executing and/or delivering any promissory notes, loan agreements
and other instruments of indebtedness, mortgages, pledges, assignments and other
instruments of hypothecation;
 
(v)         Causing the Company to enter into a partnership or other venture, to
merge, or to enter into any other form of reorganization, either alone or with
another business entity;
 

7

 

 

 
(vi)         Amending the Certificate of Formation;
 
(vii)        Permitting the Company to redeem or repurchase a Member’s Interest
or any portion thereof except as provided in this Agreement;
 
(viii)      Appointing any directors, officers or managers of the Company or any
subsidiary;
 
(ix)         Any of: (i) filing of a petition against the Company or any
subsidiary for a proceeding under any bankruptcy, insolvency, reorganization, or
similar act; (ii) filing of any consent to any such proceeding against the
Company or any subsidiary; (iii) any decision to contest or not to contest such
proceeding against the Company or any subsidiary; (iv) making a general
assignment of Company or subsidiary property for the benefit of creditors; (v)
appointing, or acquiescing in the appointment of, a custodian or receiver for
the Company or any subsidiary; or (vi) taking any action and/or making any
determination with respect to any of the foregoing proceedings other than those
which are purely routine and non-substantive;
 
(x)          Converting the Company into another form of business entity;
 
(xi)         Pledging, mortgaging, hypothecating or encumbering any assets of
the Company;
 
(xii)        Admitting another Person as a Member (except as provided by this
Agreement);
 
(xiii)       Entering into, amending or renewing any contract between the
Company or a subsidiary, on the one hand, and any Member or Affiliate of any
Member, on the other hand;
 
(xiv)      The execution and delivery of any contract or agreement by or on
behalf of the Company or any subsidiary (or the amendment or modification
thereof) other than contracts that involve payments in the aggregate of not more
than $100,000; or
 
(xv)       The amendment, modification or revocation of any Major Decision
previously approved in accordance with this Agreement.
 
Section 5.04  Limitations on Duties of Manager.
 
(a)           The Manager shall not be required to manage the Company as its
sole and exclusive function, and it may have other business interests and engage
in activities in addition to those relating to the Company. Neither the Company
nor any Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of the Manager or to the
income or proceeds derived therefrom.
 

8

 

 

 
(b)           Except as expressly provided in this Agreement or applicable
Delaware law, neither the Manager nor any of its Affiliates has any duty
(including fiduciary duties) to the Company or any other Member solely by reason
of the Manager acting in such capacity, except to refrain from any act or
omission that constitutes a bad faith violation of the implied contractual
covenant of good faith and fair dealing.  Without limiting the generality of the
foregoing, except as expressly provided in this Agreement, (i) such Persons may
have interests which compete with those of the Company and the other Members and
may make decisions in their own interests, and (ii) such Persons under no
circumstances will be considered a fiduciary with respect to any aspect of the
business and affairs of the Company or its Members.  To the maximum extent
permitted under applicable law, the provisions of this Section 5.04Section(b)
replace, eliminate and otherwise supplant those duties that such Persons
otherwise have under applicable law, including common law.  Whenever the Manager
is empowered to take or make a decision, it is entitled to consider, favor and
further such interests and factors as it desires, including its own or its
Affiliates’ interests, and it has no duty or obligation to consider, favor or
further any other interest of the Company or any of its Members.
 
 Section 5.05  Indemnity of the Manager.
 
(a)           Subject to the limitations and conditions provided in this Section
5.05, each Person (an “Indemnified Person”) who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, with respect to the Company (any,
a  “Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
it was a Manager or officer of the Company or is or was an Affiliate of or is or
was serving as a manager, director, officer, partner, venturer, proprietor,
trustee, employee, agent or similar functionary of the Manager, shall be
indemnified by the Company against judgments, penalties (including excise and
similar taxes), punitive damages, fines, settlements and reasonable costs and
expenses (including, without limitation, attorneys’ fees) actually incurred by
such Indemnified Person in connection with such Proceeding. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Indemnified Person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or proceeding,
that the Indemnified Person had reasonable cause to believe that his conduct was
unlawful.  A Person shall not be indemnified by the Company unless such Person
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interest of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.
 
(b)           Indemnification under this Section 5.05 shall continue as to an
Indemnified Person who has ceased to serve in the capacity which initially
entitled such Indemnified Person to indemnity hereunder. The rights granted
pursuant to this Section 5.05 shall be deemed contract rights, and no amendment,
modification or repeal of this Section 5.05 shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings arising
prior to any such amendment, modification or repeal.
 

9

 

 

 
(c)           The right to indemnification conferred by this Section 5.05 shall
include the right to an advancement of expenses or reimbursement  by the Company
for the reasonable expenses incurred in advance of the final disposition of the
Proceeding.
 
Section 5.06  Compensation and Expenses.  The Manager will not receive any
compensation except it shall be promptly reimbursed by the Company for all
reasonable out-of-pocket expenses paid on behalf of the Company.
 
Section 5.07  Third Party Reliance.  Any Person dealing with the Company or its
Manager may rely upon a certificate signed by the Manager, or any officer of the
Company, as to (i) the existence or non-existence of any fact or facts which
constitute a condition precedent to acts by the Manager; (ii) the Persons who
are authorized to execute and deliver any instrument or document on behalf of
the Company; or (iii) any act or failure to act by the Company or as to any
other matter whatsoever involving the Company or any Member.
 
Section 5.08  Resignation.  The Manager may resign at any time by giving written
notice to the Members.  Such resignation shall take effect at the time expressed
in the Manager’s notice of resignation, which time may not be sooner than 60
days after the date of such notice.  In no event may such resignation require
the acceptance by the Members.  In this event, the Members with the approval of
all of the Members will designate a replacement Manager.
 
Section 5.09  Specific Duties.  Notwithstanding  to the contrary, the Manager
will:
 
(i)           Conduct, supervise and manage the business and affairs of the
Company, take all actions it deems necessary or appropriate to conduct the
Company Business and will conduct the affairs of the Company in good faith.
 
(ii)           Maintain the books and records of the Company in accordance with
accounting methods for federal income tax purposes and otherwise in accordance
with generally accepted accounting principles and procedures applied in a
consistent manner, which books and records shall reflect all Company
transactions and shall be appropriate and adequate for the Company Business.
 
(iii)           Have prepared and delivered to the Members within 20 days after
the end of each fiscal quarter and 60 days after the end of each Fiscal Year a
balance sheet of the Company as of the last day of the applicable period,  a
statement of profit and loss for the Company for such period, and a statement of
cash flows for such period. The quarterly reports may be unaudited but shall be
reviewed by a registered independent public accounting firm selected by the
Manager and the annual report shall be audited by such firm. All financial
statements shall be prepared in accordance with accordance with generally
accepted accounting principals consistently applied, or such other accounting
principals applicable to United States  issuers which file sorts with the
Securities and Exchange Commission under Section 13 of the Securities Exchange
Act of 1934.
 

10

 

 

 
ARTICLE VI
COMPANY CAPITAL
 
Section 6.01  Members’ Initial Capital Contributions.   Each of the Members has
contributed to the Company certain cash Capital Contributions indicated on
attached Exhibit A.
 
Section 6.02  Additional Capital.  If the Company should require capital for any
reason in addition to any money provided pursuant to Section 6.01 hereof, the
Manager shall have the sole power and authority to select one or more of the
following alternatives:
 
(i)           to borrow the needed funds from independent sources on such terms
as the Manager deems appropriate under the circumstances, including, without
limitation, through a private offering of debt securities. The Members agree
that loans made under that certain Secured Line of Credit Agreement by and among
the Company,[ names of lenders] dated as of November __, 2014 shall be approved
by the Members; or
 
(ii)           to accept from any Member a loan of the required funds, which
loan shall be on such terms and conditions as the Manager may deem appropriate
under the circumstances but may not accrue interest at a rate per annum greater
than Prime Rate plus 5% (a “Member Loan”), which would be treated as a debt of
the Company and not as a Capital Contribution.
 
Section 6.03  Additional Membership Interests.
 
(a)           If the Members agree and the Manager has determined to raise
additional capital by having the Company recapitalized or create an additional
class of membership, the provisions of this Section 6.03 will apply.
 
(b)           The Company shall be authorized to issue additional Membership
Interests (denominated by series, if deemed advisable by the Manager) and in
additional classes of Members having such relative rights, powers, duties,
privileges, economic benefits, voting interests and other characteristics as the
Manager may deem advisable, including, without limitation, rights, powers and/or
preferences senior or superior in any respect to those rights, powers and
preferences granted to then-existing Members.  Without limiting the generality
of the foregoing, the Manager is authorized to cause the Company to fix and
determine:
 
(i)          The Membership Units to be allocated to each series and the number
of Membership Units to be authorized and issued to any new class of membership;
 
(ii)         The rate and time at which distributions on any class or series
shall be paid, whether the distribution shall be cumulative and the
participating or other special rights, if any, with respect to distributions;
 
(iii)        The voting powers, full or limited, if any, of any class or series;
 
(iv)        Whether the Membership Interests in any class or series shall be
redeemable and, if so, the price(s) at which, and the terms and conditions on
which, such Membership Interests may be redeemed and the terms and amount of any
sinking fund or purchase fund, if any, for the purchase or redemption of
Membership Interests in such class or series;
 

11

 

 

 
(v)        The amount(s) payable upon the Membership Interests of any class or
series in the event of voluntary or involuntarily liquidation, dissolution, or
winding up of the Company;
 
(vi)        The terms upon which the holder of any Membership Interest in a
class or series may convert its Membership Interest into any other class or
series; and
 
(vii)       The price or other consideration for which the Membership Interests
of such class or series shall be issued.
 
(c)           The Company shall not issue any additional Membership Interests
pursuant to this Section 6.03 unless it shall have first offered to sell such
Membership Interests to all of the Members pursuant to this Section 6.03 (c).
 
 (e)           In each instance in which the Company has issued Membership
Interests pursuant to this Section 6.03, the Manager will cause the Agreement to
be amended designating the new information applicable by reason of such action
(such as reflecting a new class and setting forth the terms applicable to such
class), which action will not require the approval of any of the other Members.
 
ARTICLE VII
INCOME TAXES
 
Section 7.01  Allocations of Net Profits and Net Losses.
 
(a)           After giving effect to the special allocations set forth in
Section 7.02 hereof, Net Profits for any Fiscal Year will be allocated to the
Members in accordance with the following order:
 
(i)          first, to the Members in the reverse order of the allocation of Net
Losses and in the same ratio as originally made within each level of priority
under Section 7.01(b) until the cumulative Net Profits allocated to them
pursuant to this Section 7.01(a) for the current and all prior Fiscal Years are
equal to the cumulative Net Losses allocated to them pursuant to Section 7.01(b)
hereof for all prior Fiscal Years; and
 
(ii)         the balance, if any, to the Members in accordance with their
Sharing Ratios.
 
(b)           After giving effect to the special allocations set forth in
Section 7.02 hereof, Net Losses for any Fiscal Year will be allocated in
accordance with the following order, subject to the limitation in Section
7.01(c) below:
 
(i)          first, to the Members in proportion to the amount of and until the
cumulative Net Losses allocated to them pursuant to this SubSection (i) for the
current and all prior Fiscal Years are equal to the cumulative Net Profits, if
any, allocated pursuant to Section 7.01(a) for all prior Fiscal Years;
 

12

 

 

 
(ii)         second, among the Members in portion to and to the extent of the
positive balance in their Capital Accounts; and
 
(iii)        the balance, if any, to the Members in accordance with their
Sharing Ratios.
 
(c)           The Net Losses allocated to the Members pursuant to Section
7.01(b) will not exceed the maximum amount of Net Losses that can be so
allocated without causing any of the Members to have an Adjusted Capital Account
Deficit at the end of any such Fiscal Year.  The limitations set forth in this
Section 7.01(c) will be applied so as to allocate the maximum permissible Losses
to the Members under Treasury Regulations §1.704-1(b)(2)(ii)(d).
 
Section 7.02  Special Allocations.  The following special allocations will be
made in the following order:
 
(a)           (Minimum Gain Chargeback)  Notwithstanding any other provision of
this Article VII, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, each Member will be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain determined in
accordance with Treasury Regulations §1.704-2(g)(2).  Allocations pursuant to
the previous sentence will be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto.  The items to be so
allocated will be determined in accordance with Treasury Regulations
§§1.704-2(f)(6) and 1.704-2(j)(2).  This Subsection (a) is intended to comply
with the minimum gain chargeback requirement in §1.704-2(f) of the Treasury
Regulations and will be interpreted consistently therewith.
 
(b)           (Member Nonrecourse Debt Minimum Gain Chargeback)  Except as
otherwise provided in Treasury Regulation §1.704-2(i)(4), notwithstanding any
other provision of this Article VII, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations §1.704-2(i)(5), will be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain determined in accordance with Treasury Regulations
§1.704-2(i)(4).  Allocations pursuant to the previous sentence will be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated will be determined in accordance
with Treasury Regulations §§1.704-2(i)(4) and 1.704-2(j)(2) of the Treasury
Regulations.  This Section 7.02(b) is intended to comply with the minimum gain
chargeback requirement in §1.704-2(i)(4) of the Treasury Regulations and will be
interpreted consistently therewith.
 

13

 

 

 
(c)           (Qualified Income Offset)  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations §1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain will be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Member as quickly as possible, provided that an allocation
pursuant to this Section 7.02(c) will be made only if and to the extent that
such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article VII have been tentatively made as if
this Section 7.02(c) were not in this Agreement.
 
(d)           (Gross Income Allocation)  In the event that any Member has a
deficit Capital Account at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to Treasury Regulations §1.704-2(g)(1) and
1.704-2(i)(5), such Member will be specially allocated items of Company income
and gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Subsection (d) will be made only if and to the
extent that such Member would have a deficit Capital Account in excess of such
sum after all other allocations provided for in this Article VII have been
tentatively made as if Section 7.02 (b) hereof and this Section 7.02 (d) were
not in this Agreement.
 
(e)           (Section 754 Adjustments)  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code §734(b) or Code §743(b)
is required, pursuant to Treasury Regulations §§1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to the
Capital Accounts will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) and
such gain or loss will be specially allocated to the Members in accordance with
their interests in the Company in the event Treasury Regulations
§1.704-1(b)(2)(iv)(m)(2) applies or to the Member to whom such distribution was
made in the event Treasury Regulations §1.704-1(b)(2)(iv)(m)(4) applies.
 
(f)           (Nonrecourse Deductions)  Nonrecourse Deductions for any Fiscal
Year or other period will be specially allocated to the Members in accordance
with the Sharing Ratios.
 
(g)           (Member Nonrecourse Deductions)  Member Nonrecourse Deductions for
any Fiscal Year or other period will be allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations §1.704-2(i)(1).
 
(h)           (Curative Allocations)  The allocations set forth in Section
7.01(a), Section 7.01(b), Section 7.02 (a), (b), (c), (d), (e), (f) and (g)
hereof (Regulatory Allocations) are intended to comply with certain requirements
of the Regulations.  It is the intent of the Members that, to the extent
possible, all Regulatory Allocations will be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 7.02 (h).  Therefore, notwithstanding
any other provision of this Article VII (other than the Regulatory Allocations),
the Manager will make such offsetting special allocations of Company income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all Company items were allocated pursuant to Sections 7.02(a) and
(b)(i).  In exercising its discretion under this Section 7.02 (h), the Manager
will take into account future Regulatory Allocations under Sections 7.02(a) and
(b) that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Sections 7.02(f) and (g).
 

14

 

 

 
Section 7.03  Allocation of Net Profits and Net Losses Upon Transfer or Change
in Membership Interests.  It is agreed that if all or a portion of a Member’s
Membership Interest is transferred or adjusted as permitted herein, Net Profits
and Net Losses for the Fiscal Year of the transfer shall be allocated between
the transferor and the transferee based upon the number of days in said Fiscal
Year each owned such Membership Interest, without regard to the dates upon which
income was received or expenses were incurred during said Fiscal Year, except as
otherwise required by the provisions of Code Section 706 and Treasury
Regulations promulgated thereunder.
 
Section 7.04  Contributed Property. Notwithstanding anything contained herein to
the contrary, if a Member contributes property to the Company having a fair
market value that differs from its adjusted basis at the time of contribution,
then items of income, gain, loss and deduction with respect to the property
shall be allocated among the Members so as to take account of the variation
between the adjusted tax basis of the property to the Company and its fair
market value at the time of contribution, in the manner prescribed in Code
Section 704(c) and the Treasury Regulations promulgated thereunder.
 
Section 7.05  Returns.  The Manager will cause to be prepared by the Company’s
accountants and filed in a timely manner all necessary federal, state and other
tax returns for the Company, and the elections described in Section 7.06
hereof.   The Manager will furnish to each Member a copy of each such return,
together with any schedules or other information which each Member may require
in connection with such Member’s own tax affairs.
 
Section 7.06  Tax Elections.  The Company will make the following tax elections:
 
(a)           To be treated as a partnership for federal income tax purposes;
 
(b)           To adopt the calendar year as the Company’s tax and Fiscal Year;
 
(c)           To adopt the accrual method of accounting and to keep the
Company’s books and records on the income-tax method;
 
(d)           If a distribution of Company property as described in Section 734
of the Code should occur or if a transfer of a Membership Interest as described
in Section 743 of the Code should occur, on request by notice from any Member,
to elect, pursuant to Section 754 of the Code, if such election has not been
previously made, to adjust the basis of Company property; provided that the
Manager may require the Member(s) (or its or their successor) requesting such
election to reimburse the Company for any additional expense incurred as a
result of such election; and
 
(e)           Any other election that the Manager may deem appropriate and in
the best interests of the Company.
 

15

 

 

 
Section 7.07  Tax Matters Partner.  The Manager is the    tax matters partner(as
defined in Code Section 6231) who will be authorized and required to represent
the Company (at the Company’s expense) in connection with all examinations of
the Company’s affairs by tax authorities, including, without limitation,
administrative and judicial proceedings, and to expend Company funds for
professional services and costs associated therewith. The Members agree to
cooperate with each other and to do, or refrain from doing, any and all things
reasonably required to conduct such proceedings.  The Tax Matters Partner will
ensure that each Member, if it has so requested, is made a notice partner within
the meaning of Section 6223 of the Code.
 
Section 7.08  Capital Accounts.
 
(a)           A separate Capital Account will be maintained for each Member.
Each Member’s Capital Account will be increased by (i) the amount of money
contributed by such Member to the Company; (ii) the fair market value of the
property contributed by such Member to the Company (net of liabilities secured
by such contributed property that the Company is considered to assume or take
subject to under Code Section 752); (iii) allocations to such Member of Net
Profits; and (iv) allocations to such Member of income described in Code Section
705(a)(1)(B). Each Member’s Capital Account will be decreased by (A) the amount
of money distributed to such Member by the Company; (B) the fair market value of
property distributed to such Member by the Company (net of liabilities secured
by such distributed property that such Member is considered to assume or take
subject to under Code Section 752); (C) allocations to such Member of
expenditures described in Code Section 705(a)(2)(B); and (D) allocations to such
Member of Net Losses.
 
(b)           In connection with a Capital Contribution of money or other
property (other than a de minimis amount) by a new or existing Member or
Economic Interest Owner as consideration for an Economic Interest or Membership
Interest, or in connection with the liquidation of the Company or a distribution
of money or other property (other than a de minimis amount) by the Company to a
retiring Member or Economic Interest Owner (as consideration for an Economic
Interest or Membership Interest), the Capital Accounts of the Members shall be
adjusted to reflect a revaluation of Company property (including intangible
assets) in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f). If,
under Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations, Company property
that has been revalued is properly reflected in the Capital Accounts and on the
books of the Company at a book value that differs from the adjusted tax basis of
such property, then depreciation, amortization and gain or loss with respect to
such property shall be shared among the Members in a manner that takes account
of the variation between the adjusted tax basis of such property and the book
value, in the same manner as variations between the adjusted tax basis and fair
market value of property contributed to the Company are taken into account in
determining the Members’ shares of tax items under Code Section 704(c).
 
(c)           In the event of a permitted sale or exchange of a Membership
Interest in the Company, the Capital Account of the transferor shall become the
Capital Account of the transferee to the extent it relates to the transferred
Membership Interest in accordance with Section 1.704-1(b)(2)(iv) of the Treasury
Regulations.
 

16

 

 

 
(d)           The manner in which Capital Accounts are to be maintained pursuant
to this Section 6.04 is intended to comply with the requirements of Code Section
704(b) and the Treasury Regulations promulgated thereunder. If the Company
determines that the manner in which Capital Accounts are to be maintained
pursuant to the preceding provisions of this Section 6.04 should be modified in
order to comply with Code Section 704(b) and the Treasury Regulations, then
notwithstanding anything to the contrary contained in the preceding provisions
of this Section 6.04, the method in which Capital Accounts are maintained shall
be so modified; provided, however, that any change in the manner of maintaining
Capital Accounts shall not materially alter the economic agreement between or
among the Members as set forth in this Agreement.
 
ARTICLE VIII
DISTRIBUTIONS
 
Section 8.01  Net Cash from Operations.  Except in the event of a liquidation of
the Company, Net Cash from Operations, if any, shall be distributed to its
Members no less frequently than calendar quarterly in the following order of
priority:
 
(i)           First, in discharge of Member Loans, in reverse chronological
order with the most recent Member Loan being discharged first, first in payment
of accrued interest and then in payment of unpaid principal;
 
(ii)          Second, in payment of Unrecovered Capital, pro rata among the
Members so that the Unrecovered Capital due them is discharged simultaneously
and proportionately; and
 
(iii)         Thereafter, to the Members, pro rata, in accordance with their
respective Sharing Ratios.
 
Section 8.02  Liquidating Distributions. Upon the dissolution and liquidation of
the Company, the proceeds of the liquidation and any other assets of the Company
shall be distributed to its Members in the following order of priority:
 
(i)           First, in payment to creditors of the Company, including Members
who are creditors, in the order of priority provided by law;
 
(ii)          Second, in discharge of Member Loans, in reverse chronological
order with the most recent Member Loan being discharged first, first in payment
of accrued interest and then in payment of unpaid principal;
 
(iii)         Third, in payment of Unrecovered Capital, pro rata among the
Members so that the Unrecovered Capital due them is discharged simultaneously
and proportionately;
 
(iv)        Fourth, in payment to the Members in accordance with their positive
Capital Account balances, until such Capital Account balances have been reduced
to zero; and
 

17

 

 

 
(v)          Thereafter, to the Members, pro rata, in accordance with their
respective Sharing Ratios.
 
Section 8.03  Creditors.  The provisions of this Article VIII are not intended
to be for the benefit of any creditor or other Person (other than a Member in
its capacity as Member) to whom any debts, liabilities or obligations are owed
by (who otherwise has any claim against) the Company or any of the Members, and
no such creditor or other Person shall obtain any right under any such provision
or shall by reason of any such provision make any claim in respect of any debt,
liability, obligation or claim against the Company or any of the Members.
 
ARTICLE IX
DISPOSITIONS OF INTERESTS
 
Section 9.01  Prohibition.  No Member may Dispose of its Membership Interest,
nor may any direct or indirect interest in a Member be Disposed of unless such
Disposition shall have received the approval of the other Member.  Further, if a
Disposition is made, including by operation of law, without the approval of the
other Member, (i) such transferee will have no right to participate in the
management of the business and affairs of the Company or to become a Member and
have only the Economic Interest in such Membership Interest and only be entitled
to receive the share of Net Profits, Net Losses and distributions as may be
attributable to such transferred Membership Interest, and (ii) the transferring
Member and transferee will, jointly and severally, indemnify and hold harmless
the Company and other Members from and against all costs, claims and actions
incurred by or asserted against them as a consequence of such unapproved
transfer.
 
Section 9.02. Effect of Transfer.
 
(a)           As a condition to the Company recognizing the effectiveness of any
transfer permitted hereunder, the Manager shall require the transferring Member
or the transferee, as the case may be, to execute, acknowledge and deliver such
instruments of transfer, assignment and assumption and such other certificates,
representations and documents, and to perform all such other acts which the
Manager may deem necessary or desirable to:
 
(1)           verify the transfer;
 
(2)           confirm that the Person desiring to acquire a Membership Interest,
or to be admitted as a Member, has accepted, assumed and agreed to be subject
and bound by all of the terms, obligations and conditions of this Agreement
(whether or not such Person is to be admitted as a new Member);
 
(3)           maintain the status of the Company as a partnership; and
 
(4)           assure compliance with any applicable state and federal laws,
including, but not limited to, securities laws and regulations.
 

18

 

 

 
(b)           Any transfer of a Membership Interest or admission of a Member in
compliance with this Article IX shall be deemed effective as of the last day of
the calendar month in which the Members’ consent thereto was given. The
transferring Member agrees, upon request of the Manager, to execute such
certificates or other documents and to perform such other acts as may be
reasonably requested by the Manager from time to time in connection with such
transfer. The transferring Member will indemnify the Manager and remaining
Members against any and all claims, actions and expenses (including, without
limitation, tax liabilities or loss of tax benefits) arising directly or
indirectly as a result of any transfer or purported transfer in violation of
this Article IX.
 
ARTICLE X
DISSOLUTION AND TERMINATION
 
Section 10.01  Dissolution.  The Company shall be dissolved upon the approval of
all of the Members.  The Company shall not be dissolved upon the death,
incompetency, retirement, resignation, expulsion, dissolution or bankruptcy of a
Member.
 
Section 10.02  Winding Up, Liquidation and Distribution of Assets.
 
(a)           Upon dissolution, an accounting shall be made by the Company’s
independent accountants of the accounts of the Company and of the Company’s
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution. The Manager shall promptly proceed to
wind up the affairs of the Company.
 
(b)           If the Company is dissolved and its affairs are to be wound up,
the Manager is directed:
 
(1)           to sell or otherwise liquidate such of the Company’s assets as may
be required to discharge all liabilities of the Company, and establish such
Reserves as may be reasonably necessary to provide for contingent liabilities of
the Company (for purposes of determining the Capital Accounts of the Members,
the amounts of such Reserves shall be deemed to be an expense of the Company);
 
(2)           to allocate any net Profits or net Losses resulting from such
sales to the Capital Accounts in accordance with Article VII hereof; and
 
(3)           to distribute the remaining assets in accordance with the
priorities expressed in Section 8.02 hereof.
 
Such distributions shall be made either in cash or in kind, as determined by the
Manager, with any assets distributed in kind being valued for this purpose at
their fair market value as determined by the Manager. Any such distributions in
respect of Capital Accounts must be made in accordance with the time
requirements set forth in Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury
Regulations. The Company may offset damages for breach of this Agreement by a
Member whose interest is liquidated (either upon the withdrawal of the Member or
the liquidation of the Company) against the amount otherwise distributable to
such Member.
 

19

 

 

 
(c)           Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations, if any Member has a deficit Capital Account (after giving effect to
all contributions, distributions, allocations and other Capital Account
adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member’s Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.
 
(d)           Upon completion of the winding up, liquidation and distribution of
the assets, the Company shall be deemed terminated.
 
(e)           The Manager shall comply with all requirements of applicable law
pertaining to the winding up of the affairs of the Company and the final
distribution of its assets.
 
Section 10.03  Return of Contribution Nonrecourse to Other Members.  Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution. If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the cash contribution of one or more Members, such Member or Members shall have
no recourse against the Company or any other Member.
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
Section 11.01  Notices. Any notice, demand, or communication required or
permitted to be given by any provision of this Agreement to be effective must be
in writing and delivered personally to the party by email  or by overnight
courier service, such as Federal Express, addressed to the Member’s and/or
Company’s address, as appropriate, which is set forth in this Agreement. Except
as otherwise provided herein, any such notice shall be deemed to have been
received on the date of hand-delivery, and on the date of the addressee’s
receipt if by email or overnight courier service.
 
Section 11.02  Waiver of Action for Partition.  Each Member and Economic
Interest Owner irrevocably waives during the term of the Company any right that
it may have to maintain any action for the partition with respect to the
property of the Company.
 
Section 11.03  Amendments.  Except as otherwise provided herein, this Agreement
may not be amended except upon the approval of all of the Members.
 
Section 11.04  Further Assurances.  Each Member hereby agrees to execute such
other and further statements of interest and holdings, designations and other
instruments necessary to comply with any laws, rules or regulations.
 

20

 

 

 
Section 11.05  Waivers.  No party’s undertakings or agreements contained in this
Agreement shall be deemed to have been waived unless such waiver is made by an
instrument in writing signed by an authorized representative of such Member.
Failure of a party to insist on strict compliance with the provisions of this
Agreement shall not constitute waiver of that party’s right to demand later
compliance with the same or other provisions of this Agreement. A waiver of a
breach of this Agreement will not constitute a waiver of the provision itself or
of any subsequent breach, or of any other provision of this Agreement.
 
Section 11.06  Rights and Remedies Cumulative.  The rights and remedies provided
by this Agreement are cumulative, and the use of any one right or remedy by any
party shall not preclude or waive the right to use any other remedy. Said rights
and remedies are given in addition to any other legal rights the parties may
have.
 
Section 11.07  Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.
 
Section 11.08  Heirs, Successors and Assigns.  Each and all of the covenants,
terms, provisions and agreements herein contained shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.
 
Section 11.09  Counterparts, Signatures.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Any signature on this Agreement
delivered by telephonic or electronic facsimile transmission will be deemed to
be the delivery of an original signature.
 
Section 11.10  Counsel for the Company.  Nason, Yeager, Gerson, White & Lioce,
P.A. (the “Firm”) is counsel for the Company in respect of its formation,
including the preparation of this Agreement, and has included this Section 11.10
as a disclosure to the Members other than Vaporin, Inc.  The Firm has is
presently representing Vaporin, Inc. In a number of capacities and other
companies in which some of the large shareholders of Vaporin, Inc. have
interests, direct or indirect.  Accordingly, there is the potential of conflict
in the Firm representing Vaporin.  Vapor Corp. has had the opportunity to retain
independent counsel to represent it in connection with this Agreement and
consents to the Firm representing the Company.
 

--------------------------------------------------------------------------------

See Next Page For Signatures
 

21

 

 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
Effective Date.
 
MANAGER:
MEMBERS:
     
VAPORIN, INC.
VAPORIN, INC.
        By:
/s/ Scott Frohman
By: /s/ Scott Frohman   Scott Frohman, Chief Executive Officer   Scott Frohman,
Chief Executive Officer            
VAPOR CORP.
            By: /s/ Jeffrey E. Holman       Jeffrey E. Holman, as its      
Chief Executive Officer

 

22

 

 

 
SCHEDULE OF MEMBERS
 
Member’s Name and
Contact Information
 
Unrecovered Capital
   
Membership
Units
   
Sharing
Ratios
     
Vaporin, Inc.
  $ 10.00       500,000       50 %                          
Vapor Corp.
  $ 10.00       500,000       50 %    
 
                                       
        TOTALS
  $ 20.00       1,000,000       100.0 %

 
Exhibit A
 

 

 